Exhibit 10.14A

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of August 22,
2012 (the “Effective Date”), by and among First PacTrust Bancorp, Inc., a
Maryland corporation (“Bancorp” or “Employer”) and John C. Grosvenor
(“Employee”).

WITNESSETH:

WHEREAS, Employer desires to employ Employee and Employee desires to be employed
by Employer upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereby agree as follows:

1. Employment. Employer hereby agrees to employ Employee as Executive Vice
President and General Counsel, and Employee hereby accepts employment with
Employer upon the terms and conditions herein set forth.

2. Term. The term of employment under this Agreement shall begin on August 22,
2012 (the “Commencement Date”) and shall expire on the date that is three years
from the Commencement Date (the “Term End Date”), unless terminated sooner as
hereinafter provided or unless extended as provided in the next sentence.
Commencing on August 22, 2015, and on each anniversary of such date, the term of
this Agreement shall automatically be extended for one additional year unless
either party notifies the other party at least ninety (90) days prior to such
date or anniversary date that the term of this Agreement will not be extended.
Reference herein to the term hereunder shall refer to both the initial term and
any extended term hereunder.

3. Duties. Employee will, during the term hereof:

 

  (a) be employed by Employer on a full-time basis with all such authority,
duties and responsibilities as are commensurate with his position as Executive
Vice President and General Counsel and as may be consistent with such position,
reporting directly to the Chief Executive Officer: Corporate Initiatives of
Bancorp and shall perform such other duties and responsibilities on behalf of
Bancorp and its affiliates as reasonably may be directed by the Chief Executive
Officer: Corporate Initiatives of Bancorp; and

 

  (b) devote his full business time, energy, and skill to the business of
Employer and to the promotion of Employer’s best interests, except for vacations
and absences made necessary because of illness.

4. Compensation. During the term of this Agreement, Employer shall pay Employee:

 

  (a) on the Effective Date, a one-time signing bonus in the form of a grant
under the First PacTrust Bancorp, Inc. 2011 Omnibus Incentive Plan (the “Omnibus
Incentive Plan”) of 5,000 shares of restricted voting common stock of Bancorp,
which shares shall vest in annual increments of 33%, 33% and 34% commencing on
the first anniversary of the Effective Date. The terms of such grant shall be
subject to the terms of the final restricted stock agreement evidencing such
grant, the form of which shall be attached hereto as Exhibit A (the “Restricted
Stock Agreement”). In the event of a conflict between the Restricted Stock
Agreement and this Agreement, the terms of the Restricted Stock Agreement shall
control.

 

  (b) a base salary at the rate of $265,000 per annum, payable in periodic
payments in accordance with Employer’s practices for other executive,
managerial, and supervisory employees (but not less frequently than monthly), as
such practices may be determined from time to time and subject to customary tax
withholdings. The Board of Directors of Bancorp or the Compensation Committee of
the Board of Directors of Bancorp (the “Committee”) will review such base salary
at least annually and, in their discretion, may increase such salary.

 

  (c) additional or special compensation, such as equity awards, incentive pay
or bonuses, based upon Employee’s performance, commencing with Employee’s
performance in 2012, as the Board of Directors of Bancorp or the Committee in
their discretion, may from time to time determine. Any amounts payable under
this Section 4(c) that constitute “nonqualified deferred compensation” within
the meaning of Section 409A (as defined in Section 14(a) of this Agreement)
shall be subject to such terms or conditions that satisfy the applicable
requirements of Section 409A.



--------------------------------------------------------------------------------

All such payments, and any other compensation provided by Employer to Employee,
whether under this Agreement or otherwise, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of Employer adopted pursuant to any such law, government regulation, order or
stock exchange listing requirement) or by agreement with, or consent of,
Employee.

5. Options.

 

  (a) General. Executive may receive grants of options from Bancorp from time to
time for his services as an executive at Employer and/or any subsidiary of
Employer. On the Effective Date, Executive shall receive a grant under the
Omnibus Incentive Plan of non-qualified stock options from Bancorp for the
purchase of 75,000 shares of Bancorp’s voting common stock at an exercise price
per share equal to the closing market price per share of Bancorp’s common stock
on the Effective Date (the “Initial Grant”) The Initial Grant shall become
vested and exercisable in three annual installments of 25,000 shares on each of
the first, second and third anniversaries, respectively, of the Effective Date.
The terms of the Initial Grant, including the foregoing vesting schedule, shall
be subject to the terms of the final option agreement which evidences the
Initial Grant, which shall be attached hereto as Exhibit B (the “Initial Grant
Agreement”). In the event of a conflict between the Initial Grant Agreement and
this Agreement, the terms of the Initial Grant Agreement shall control.

 

  (b) Designation of Beneficiary. From time to time, by signing a form furnished
to Employer, Employee may designate any legal or natural person or persons (who
may be designated contingently or successively) to whom to transfer the Initial
Grant if he were to die before he exercised the Initial Grant. If Employee fails
to designate a beneficiary as provided above, or if the designated beneficiary
dies before Employee or before complete payment, the Initial Grant shall be
transferred to the Employee’s estate. For purposes of this Agreement, the term
“designated beneficiary” means the person or persons designated by Employee as
his beneficiary in the last effective beneficiary designation form filed with
Employer, or if Employee has failed to designate a beneficiary, the Employee’s
estate.

6. Automobile and Other Expenses. During the term of this Agreement, Employer
shall provide Employee with an auto allowance of $600 per month, with annual
increases in such payment to be determined by the Board of Directors of Bancorp
or the Committee to reflect increases in the cost of living or fuel costs and
shall reimburse Employee for business related use of his personal automobile in
excess of 800 miles per month in accordance with the Employer’s expense
reimbursement policy. Employee shall be reimbursed for other expenses incurred
in connection with Employer’s business in accordance with Employer’s expense
reimbursement policy for senior executives.

7. Benefits. Employee shall be entitled to participate in such vacation, life
insurance, medical, dental, pension, supplemental disability, retirement plans
and other programs as may be approved from time to time by Employer for the
benefit of its executive employees.

8. Vacation. Employee shall be entitled to the greater of the accrual or 1.67
days of vacation for each month of service or such other accruals as outlined in
Employer’s human resource policies. In the event that the full vacation for any
calendar year is not taken by Employee, Employee’s ongoing accrual of vacation
could become limited by the maximum level of carryover accrued vacation allowed
for in Employer’s then existing policy for the carry forward of accrued
vacation.

9. Termination.

 

  (a) Employee’s employment with Employer shall be terminated (i) by reason of
Employee’s death or (ii) by reason of Employee’s becoming permanently disabled
for purposes of Employer’s long-term disability program.

 

  (b) Employer may terminate Employee’s employment hereunder for any reason,
with or without Cause, at any time upon notice to Employee, but any termination
by Employer other than termination for Cause shall not prejudice Employee’s
right to compensation or other benefits under this Agreement.

 

  (c) Employee may terminate his employment hereunder without Good Reason at any
time upon forty-five (45) days’ prior written notice to Employer. In the event
of termination of Employee’s employment pursuant to this Section 9(c), Employer
may elect to waive the period of notice, or any portion thereof, and, if
Employer so elects, Employer will pay Employee his base salary for the period so
waived.



--------------------------------------------------------------------------------

  (d) Employee may terminate his employment for Good Reason within ninety
(90) days following the occurrence of any condition constituting Good Reason (as
defined below), provided that Employee has first provided notice to Employer
specifying in reasonable detail the condition giving rise to the Good Reason,
Employee has provided Employer with a period of thirty (30) days to remedy the
condition (and the notice so specifies), and Employer has failed to remedy the
condition within this thirty (30) day period.

 

  (e) Employer and Employee may also terminate Employee’s employment with
Employer by issuing a notice to the other pursuant to Section 2 hereof.

10. Severance Benefits.

 

  (a) In the event of the termination of Employee’s employment, for any reason,
Employee shall be entitled to any Accrued Obligations.

 

  (b) In the event that Employer terminates Employee’s employment without Cause
or Employee resigns with Good Reason, subject to Sections 10(e)-(i) and
Section 14, (i) Employee shall be entitled to severance pay equal to twenty-four
(24) months’ salary at the rate of salary in effect on the date his employment
with Employer terminates, (ii) the Initial Grant, to the extent not theretofore
fully vested, shall become fully vested and immediately exercisable in
accordance with its terms and (iii) in the event the Employee is not theretofore
fully vested in the restricted shares provided under Section 4(a) as a signing
bonus, the Employee shall be entitled to be appointed as an advisor of Employer
and shall be permitted to continue serving in that capacity until all such
restricted shares have vested in full.

 

  (c)

Subject to Section 14, any severance pay to be paid pursuant to Section 10(b)
shall be paid in 24 equal monthly installments commencing on the first business
day coincident with or next following the sixtieth (60th) calendar date
following Employee’s termination of employment.

 

  (d) In the event of Employee’s death within 24 months of termination for any
reason, all remaining eligible benefits under this section shall be paid to
Employee’s designated beneficiary as noted in Section 5(b) of this Agreement.

 

  (e) Any severance pay to be paid pursuant to Section 10(b) is subject to and
conditioned upon Employee signing and delivering (and not revoking) to Employer
a general release and waiver (in a form reasonably acceptable to Employer),
waiving all claims the Employee may have against Employer, its parents,
subsidiaries, successors, assigns, affiliates, and their respective executives,
officers and directors relating to Employee’s employment with Employer.

 

  (f) The payment of the severance pay under Section 10(b) is conditioned upon
the Employee’s compliance with the non-solicitation and nondisclosure
requirements set forth in Sections 11 and 12 hereof.

 

  (g) Notwithstanding any other provision of this Agreement to the contrary, if
payments under this Agreement, together with any other payments received or to
be received by Employee in connection with a “change in control” (for purposes
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”))
would cause any amount to be nondeductible for federal income tax purposes
pursuant to Section 280G of the Code, then benefits under this Agreement shall
be reduced (but not less than zero) to the extent necessary so as to maximize
payments to Employee without causing any amount to become nondeductible.
Employee shall determine the allocation of such reduction among payments to
Employee.

 

  (h) Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Employee pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.

 

  (i) For purposes of this Agreement:

 

  (A) “Accrued Obligations” means (i) any base salary that Employee has earned
but not been paid during or prior to the Employee’s termination of employment,
(ii) pay for any vacation time earned but not used through the date of
termination, subject to Section 8 of this Agreement, (iii) any business expenses
that are reimbursable under Section 6 that were incurred by Employee as of the
Employee’s termination of employment but have not been reimbursed on the date of
termination, subject to the submission of any required substantiation and
documentation, and (iv) any payments or benefits to which Employee or his
beneficiary or estate is entitled under the terms of any applicable employee
benefit plan.



--------------------------------------------------------------------------------

  (B) Termination for “Cause” shall mean termination of the employment of
Employee because of Employee’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
Employee shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Employee a copy of a resolution, duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board of Directors of Bancorp at a meeting or meetings of the Board called
and held for such purpose (after reasonable notice to Employee and an
opportunity for Employee, together with Employee’s counsel, to be heard before
the Board), stating that in the good faith opinion of the Board, Employee has
engaged in conduct described in the preceding sentence and specifying the
particulars thereof in detail. For purposes of this section, the term
“incompetence” shall mean inability, as determined by the Board of Directors of
Employer in their reasonable judgment, to perform stated duties.

 

  (C) “Good Reason” shall exist if, without Employee’s express written consent,
Employer shall:

 

  (1) assign to Employee duties that are materially inconsistent with that of
his position as Executive Vice President and General Counsel of Employer
(including status, offices, title(s) and reporting requirements), or the
authority, duties or responsibilities thereof, including professional
obligations, or any other action by Employer which results in a material
diminution in such position, authority, duties or responsibilities;

 

  (2) unless required by regulatory authorities, reduce the salary of Employee,
or materially reduce the amount of paid vacations to which he is entitled;

 

  (3) materially breach this Agreement; or

 

  (4) require Employee to relocate his principal business office outside of the
Los Angeles-Orange County metropolitan area or such other area as may be
mutually agreeable between Employee and Employer; or assign to Employee duties
that would reasonably require such relocation.

11. Nonsolicitation.

 

  (a) Unless otherwise agreed in writing, during the term of this Agreement, and
for a period of twenty-four (24) months following a termination of Employee’s
employment with Employer entitling Employee to severance pay under
Section 10(b), Employee shall not induce or attempt to induce any individual or
entity who was an employee, agent or independent contractor of Employer or any
of its affiliates during the period of Employee’s employment hereunder to
discontinue providing services to Employer or any of its affiliates.

 

  (b) Unless otherwise agreed in writing, during the term of this Agreement, and
for a period of twenty-four (24) months following a termination of Employee’s
employment with Employer entitling Employee to severance pay under
Section 10(b), Employee shall not, and will not assist any other person to
(a) hire or solicit for hiring any employee of Employer or any of its affiliates
or seek to persuade any employee of Employer or any of its affiliates to
discontinue employment or (b) solicit or encourage any independent contractor
providing services to Employer or any of its affiliates to terminate or diminish
its relationship with them.

12. Nondisclosure of Confidential Information. Employee acknowledges that
Employer and its affiliates may disclose confidential information to Employee
during the term of this Agreement to enable him to perform his duties hereunder.
Employee hereby covenants and agrees that, except as required by law, regulatory
directive or judicial order, he will not, without the prior written consent of
Employer, during the term of this Agreement or at any time thereafter, disclose
or permit to be disclosed to any third party by any method whatsoever any of the
confidential information of Employer or any of its affiliates. For purposes of
this Agreement, “confidential information” shall include, but not be limited to,
any and all records, notes, memoranda, data, ideas, processes, methods,
techniques, systems, formulas, patents, models, devices, programs, computer
software, writings, research, personnel information, customer information,
financial information of Employer or any of its affiliates, plans, or any other
information of whatever nature in the possession or control of Employer which
has not been published or disclosed to the general public, or which gives to
Employer or any of its affiliates an opportunity to obtain an advantage over
competitors who do not know of or use it. Employee further agrees that if his
employment hereunder is terminated for any reason, he will leave with Employer
and will not take originals or copies of any and all records, papers, programs,
computer software and documents and all matter of whatever nature containing
secret or confidential information of Employer or any of its affiliates.



--------------------------------------------------------------------------------

Employee agrees promptly to reduce to writing and to disclose and assign, and
hereby does assign, to Employer, its subsidiaries, successors, assigns and
nominees, all inventions, discoveries, improvements, copyrightable material,
trademarks, programs, computer software and ideas concerning the same, capable
of use in connection with the business of Employer or any of its affiliates,
which Employee may make or conceive, either solely or jointly with others,
during the period of his employment by Employer, its subsidiaries or successors.

Employee agrees, at Employer’s expense, that upon a request by Employer, to
execute, acknowledge and deliver to Employer all such papers, including
applications for patents, applications for copyright and trademark
registrations, and assignments thereof, as may be necessary, and at all times to
assist Employer, its parent, subsidiaries, successors, assigns and nominees in
every proper way to patent or register said programs, computer software, ideas,
inventions, discoveries, improvements, copyrightable material or trademarks in
any and all countries and to vest title thereto in Employer, its parent,
subsidiaries, successors, assigns or nominees.

Upon a request by Employer, Employee will promptly report to Employer all
discoveries, inventions, or improvements of whatsoever nature conceived or made
by him at any time he was employed by Employer, its parent, subsidiaries or
successors. All such discoveries, inventions and improvements which are
applicable in any way to Employer’s business shall be the sole and exclusive
property of Employer.

The covenants set forth in this Section 12 are made by Employee in consideration
of the employment, or continuing employment of, and the compensation paid to,
Employee during his employment by Employer. The foregoing covenants will not
prohibit Employee from disclosing confidential or other information to other
employees of Employer or to third parties to the extent that such disclosure is
necessary to the performance of his duties under this Agreement.

Any breach of this covenant of nondisclosure will result in the forfeiture by
Employee and all other persons acting for or with Employee in any capacity
whatsoever of any and all rights to severance pay under Section 10 hereof unpaid
at the time of breach and in such event Employer shall have no further
obligation to pay any amounts related thereto.

13. Additional Remedies. Employee recognizes that his services hereunder are of
a personal, special, unique and extraordinary character and irreparable injury
will result to Employer and to its business and properties in the event of any
breach by Employee of any of the provisions of Sections 11 and 12 of this
Agreement or either of them, and that Employee’s continued employment is
predicated on the commitments undertaken by him pursuant to said Sections. In
the event of any breach of any of Employee’s commitments pursuant to Sections 11
and 12 or either of them, Employer shall be entitled, in addition to any other
remedies and damages available, to injunctive relief to restrain the violation
of such commitments by Employee or by any person or persons acting for or with
Employee in any capacity whatsoever.

14. Section 409A.

 

  (a) Notwithstanding anything to the contrary in this Agreement, if at the time
of Employee’s termination of employment, Employee is a “specified employee,” as
defined below, any and all amounts payable under Section 10 on account of such
termination of employment that constitute “nonqualified deferred compensation”
under Section 409A of Code and the regulations and guidance of general
applicability issued thereunder (“Section 409A”) and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon Employee’s death, in each case, with
interest from the date on which payment would otherwise have been made,
calculated at the applicable federal rate provided under Section 7872(f)(2)(A)
of the Code. If Employee receives compensation under Section 10 that can in part
be treated as paid under a “separation pay plan” described in Treasury
Regulation Section 1.409A-1(b)(9) then, to the extent permitted under
Section 409A, the compensation shall be treated as first made from the
separation pay plan.



--------------------------------------------------------------------------------

  (b) For purposes of Section 10 of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Treasury regulation
Section 1.409A-1(h) after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by Employer to
be a specified employee under Treasury regulation Section 1.409A-1(i) in
accordance with the policies of Employer.

 

  (c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

 

  (d) Any amount that Executive is entitled to be reimbursed or to have paid on
his behalf under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Executive’s right to reimbursement of any such expense in any other taxable
year; (ii) reimbursement of the expense shall be made, if at all, promptly, but
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.

 

  (e) The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A and the Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued in the
future. The parties shall cooperate in good faith and take all steps reasonably
necessary and practicable consistent with the terms of this Agreement to comply
with the requirements of Section 409A in order to avoid income inclusion under
Section 409A or the imposition of taxes thereunder.

15. Professional Resources. In addition to such support and resources as are
customarily provided to its other executive officers, Employer shall also
provide Employee with such professional support and legal resources as may be
reasonably necessary to the performance of Employee’s duties hereunder,
including, without limitation, legal research and professional practice
resources, and shall reimburse Employee for reasonable professional fees and
costs, including bar dues, continuing legal education requirements and industry
association memberships, as well as attendance at customary industry events
designated for the professional development of in-house counsel. Employee shall
be allowed to maintain such other professional relationships, to the extent
reasonably acceptable to Employer, that will not interfere with the performance
of his duties hereunder.

16. Adjustments to Comply with Final Interagency Guidance on Sound Incentive
Compensation Policies. Notwithstanding anything herein to the contrary, the
compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by Bancorp’s
Board of Directors to comply with the “Final Interagency Guidance on Sound
Incentive Compensation Policies” issued on an interagency basis by the Federal
Reserve System, the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation and the Office of Thrift Supervision, effective
June 25, 2010, or any amendment , modification or supplement thereto, which
shall be deemed to include, without limitation, any rules adopted pursuant to
Section 956 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

17. Provisions Required By Law. Notwithstanding anything herein to the contrary,
any provisions that are now or are in the future required by applicable law,
rule, regulation or regulatory guidance or policy of general applicability to be
included in this Agreement that are not expressly stated herein (including,
without limitation, any provisions so required under 12 C.F.R. Section 163.39)
shall be deemed to be a part of this Agreement as fully as if such provisions
were expressly stated herein.

18. Reserved.

19. Assignment; Benefit. No party shall have the right to assign this Agreement
or any rights or obligations hereunder without the consent of each of the other
parties; provided, however, that Employer may assign its rights and obligations
hereunder (i) to any entity controlled by, under the control of, or under common
control with, Employer (as long as such entity is no less capable of fulfilling
the obligations of Employer hereunder), or (ii) to any successor to Employer
upon any liquidation, dissolution or winding up of Employer, upon any merger or
consolidation of Employer or upon any sale of all or substantially all of the
assets of Employer (as long as such successor is capable of fulfilling the
obligations of Employer hereunder).



--------------------------------------------------------------------------------

20. Waiver. Failure of any party hereto at any time to require performance by
any other party of any provision of this Agreement shall in no way affect the
rights of such first party to require performance of that provision, and any
waiver by any party hereto of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any rights under this
Agreement.

21. Severability. If any clause, phrase, provision or portion of this Agreement
or the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Agreement and shall not affect
the application of any clause, provision, or portion hereof to other persons or
circumstances.

22. Benefits. The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employer and
Employee, its and his heirs, personal representatives and successors including
without limitation Employee’s estate and the executors, administrators, or
trustees of such estate.

23. Relevant Law. To the extent not governed by the Federal laws of the United
States of America, this Agreement shall be construed and enforced in accordance
with the laws of the State of California. Any dispute between the parties hereto
not relating to the enforcement of Section 11 or Section 12 hereof shall be
settled by arbitration in California in accordance with the then applicable
rules of the American Arbitration Association and judgment upon the award
rendered may be entered in any court having jurisdiction thereof.

24. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or two of Employer’s business days after
mailing at any general or branch United States Post Office, by registered or
certified mail postage prepaid, addressed as follows, or to such other address
as shall have been designated in writing by the addressee:

If to Employer:

Chairman of the Board

First PacTrust Bancorp, Inc.

18500 Von Karman, Suite 1100

Irvine, California 92612

If to Employee:

John C. Grosvenor

                                

                                 

25. Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements, and communications,
whether oral or written, pertaining to the subject matter hereof, and this
Agreement shall not be modified or amended except by written agreement of
Employer and Employee.

26. Captions. The headings and captions hereof are for convenience only and
shall not affect the construction of this Agreement.

27. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same Agreement, which shall be sufficiently evidenced for all purposes
by any one executed counterpart.

28. Construction. Employer and the Employee acknowledge that this Agreement was
the result of arms-length negotiations between sophisticated parties each
represented by legal counsel. Each and every provision of this Agreement shall
be construed as though both parties participated equally in the drafting of
same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.



--------------------------------------------------------------------------------

29. Survival. The obligations contained in this Agreement shall survive the
termination of Employee’s employment with Employer or expiration of this
Agreement as necessary to carry out the intentions of the parties as described
herein.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Employee:

/s/ John C. Grosvenor

First PacTrust Bancorp, Inc. By:  

/s/ Steven Sugarman

Its:  

Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RESTRICTED STOCK AGREEMENT

FIRST PACTRUST BANCORP, INC.

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

RS No.         

Shares of Restricted Stock are hereby awarded on August 22, 2012 by First
PacTrust Bancorp, Inc., a Maryland corporation (the “Corporation”), to John C.
Grosvenor (the “Grantee”), in accordance with the following terms and
conditions:

1. Share Award. In accordance with Section 4(a) of the Employment Agreement by
and among the Corporation, Pacific Trust Bank and the Grantee dated as of the
date hereof (the “Employment Agreement”), the Corporation hereby awards to the
Grantee 5,000 shares (the “Shares”) of the voting common stock of the
Corporation (“Common Stock”) pursuant to the First PacTrust Bancorp, Inc. 2011
Omnibus Incentive Plan, as the same may be amended from time to time (the
“Plan”), and upon the terms and conditions and subject to the restrictions in
the Plan and as hereinafter set forth. A copy of the Plan, as currently in
effect, is incorporated herein by reference and is attached hereto. Capitalized
terms used herein which are not defined in this Agreement shall have the meaning
ascribed to such terms in the Plan.

2. Restrictions on Transfer and Restricted Period. Except as otherwise provided
in Section 3 or Section 8 of this Agreement, during the period (the “Restricted
Period”) commencing on the date of this Agreement and terminating on August 22,
2015, Shares with respect to which the Restricted Period has not lapsed may not
be sold, transferred, pledged, assigned or otherwise alienated or hypothecated
by the Grantee. Shares with respect to which the Restricted Period has lapsed
shall sometimes be referred to herein as “Vested.”

Except as otherwise provided in Section 3 or Section 8 of this Agreement and
subject to Section 10(b) of the Employment Agreement, provided that the Grantee
is then serving as a Director or an Employee of the Corporation or any
Subsidiary, Shares shall become Vested in accordance with the following
schedule:

 

Date of Vesting

   Cumulative Number of Shares
Vested  

August 22, 2013

     1,666   

August 22, 2014

     3,333   

August 22, 2015

     5,000   

3. Termination of Service. Upon the termination of the Grantee’s service, the
Shares shall become forfeited or Vested, as the case may be, as and to the
extent provided in Sections 8.9 and 8.10 of the Plan, subject to Section 10(b)
of the Employment Agreement, if applicable under the circumstances of the
termination of the Grantee’s service.

4. Issuance of the Shares. Promptly after the date of this Agreement, the
Corporation shall recognize the Grantee’s ownership of the Shares through (i) a
crediting of the Shares to a book entry account maintained by the Corporation
(or its transfer agent or other designee) for the benefit of the Grantee, with
appropriate electronic notation of the restrictions on transfer provided herein,
or another similar method, or (ii) the issuance of a certificate representing
the Shares in the name of the Grantee, bearing any legend that the Corporation
deems appropriate to reflect the restrictions on transfer provided herein, to be
held in custody by the Corporation or its designee for the benefit of the
Grantee until the Shares represented thereby become Vested.

The Grantee agrees that simultaneously with the execution of this Agreement, the
Grantee shall execute the stock power attached hereto and that the Grantee shall
promptly deliver such stock power to the Corporation. The Grantee further agrees
to execute and deliver any and all additional stock powers and/or other
instruments as the Corporation from time to time requests as it may, in its
judgment, deem to be advisable to fulfill the purposes of this Agreement.



--------------------------------------------------------------------------------

5. Grantee’s Rights. Subject to all limitations provided in this Agreement, the
Grantee, as owner of the Shares during the Restricted Period, shall have all the
rights of a stockholder, including, but not limited to, the right to receive all
dividends and other distributions paid on the Shares and the right to vote such
Shares. If any such dividends or distributions are paid in shares of Common
Stock, such shares of Common Stock shall be subject to the same restrictions
then applicable to the Shares with respect to which they were paid.

6. Vesting. Upon Shares becoming Vested, the Corporation shall release such
Shares to the Grantee (i) by appropriate transfer to an unrestricted book entry
account maintained by the Corporation (or its transfer agent or other designee)
for the benefit of the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) or by other appropriate electronic notation of the lapse
or expiration of the Restricted Period with respect to such Shares, (ii) by
delivering to the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) a certificate issued in respect of such Shares (without
any legend contemplated by Section 4 above), or (iii) by any other means deemed
appropriate by the Corporation.

7. Adjustments for Changes in Capitalization of the Corporation. In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split up, share combination or other change in the
corporate structure of the Corporation affecting the shares of the Corporation’s
Common Stock, such adjustment shall be made in the number and class of shares
subject to this Agreement as shall be determined to be appropriate and equitable
by the Committee to prevent dilution or enlargement of rights, provided that the
number of shares covered by this Agreement shall always be a whole number.

8. Effect of Change in Control. If a Change in Control shall occur, all
previously unvested Shares shall become Vested in full. Notwithstanding the
foregoing, no Shares which have previously been forfeited shall thereafter
become Vested.

9. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver the Shares hereunder shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the Grantee or any other person to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”), or any other Federal, state or local securities
regulation. It may be provided that any representation requirement shall become
inoperative upon a registration of such shares or other action eliminating the
necessity of such representation under such Securities Act or other securities
regulation. The Corporation shall not be required to deliver any shares of
Common Stock hereunder prior to (i) the admission of such shares to listing on
any stock exchange or automated quotation system on which the shares of Common
Stock may then be listed or quoted and (ii) the completion of such registration
or other qualification of such shares under any state or Federal law, rule or
regulation, as the Committee shall determine to be necessary or advisable.

10. Plan and Plan Interpretations as Controlling. The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or the Grantee’s legal representatives with regard
to any question arising hereunder or under the Plan.

11. Grantee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Corporation or any Subsidiary to terminate the
Grantee’s employment or service at any time, nor confer upon the Grantee any
right to continue in the employ or service of the Corporation or any Subsidiary.

12. Withholding Tax. Upon Shares becoming Vested (or at any such earlier time,
if any, that an election is made by the Grantee under Section 83(b) of the Code,
or any successor provision thereto), the Corporation may withhold from any
payment or distribution made hereunder sufficient Shares to cover any applicable
withholding and employment taxes, or require the Grantee to remit to the Company
an amount sufficient to satisfy such taxes. The Corporation shall have the right
to deduct from all dividends paid with respect to Shares the amount of any taxes
which the Corporation is required to withhold with respect to such dividend
payments, or require the Grantee to remit to the Company an amount sufficient to
satisfy such taxes.



--------------------------------------------------------------------------------

13. Grantee Acceptance. The Grantee shall signify the Grantee’s acceptance of
the terms and conditions of this Agreement by signing in the space provided
below, by signing the attached stock power, and by returning a signed copy
hereof and of the attached stock power to the Corporation.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  FIRST PACTRUST BANCORP, INC. By:  

/s/ Steven Sugarman

  Chief Executive Officer   ACCEPTED:  

/s/ John C. Grosvenor

  John C. Grosvenor  

 

  (Street Address)  

 

  (City, State & Zip Code)



--------------------------------------------------------------------------------

STOCK POWER

For value received, I hereby sell, assign, and transfer to First PacTrust
Bancorp, Inc. (the “Corporation”) all shares of the voting common stock of the
Corporation, standing in my name on the books and records of the Corporation
(whether in certificated form or book-entry or similar form), that are issued to
me pursuant to that certain Restricted Stock Agreement, dated August 22, 2012,
to which the Corporation and I are parties (as the same may from time to time be
amended, the “Agreement”), and do hereby irrevocably constitute and appoint the
Secretary of the Corporation attorney, with full power of substitution, to
transfer this stock on the books and records of the aforesaid Corporation. To
the extent the restrictions on transfer of any portion of such shares under the
Agreement have lapsed or expired, this Stock Power shall cease to be of legal
effect with respect to that portion of such shares following their release to
me, free of restriction, as provided in the Agreement.

 

/s/ John C. Grosvenor

John C. Grosvenor

 

Dated: August 22, 2012 In the presence of: /s/ Steven Sugarman



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF STOCK OPTION AGREEMENT

FIRST PACTRUST BANCORP, INC.

2011 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NQSO NO.         

This Option is granted on August 22, 2012 (the “Grant Date”) by First PacTrust
Bancorp, Inc., a Maryland corporation (the “Corporation”), to John C. Grosvenor
(the “Optionee”), in accordance with the following terms and conditions:

1. Option Grant and Exercise Period. In accordance with Section 5(a) of the
Employment Agreement by and among the Corporation, Pacific Trust Bank and the
Optionee dated as of the date hereof (the “Employment Agreement”), the
Corporation hereby grants to the Optionee a Non-Qualified Stock Option
(“Option”) to purchase, pursuant to the First PacTrust Bancorp, Inc. 2011
Omnibus Incentive Plan, as the same may be amended from time to time (the
“Plan”), and upon the terms and conditions therein and hereinafter set forth, an
aggregate of              shares (the “Option Shares”) of the voting common
stock of the Corporation (“Common Stock”) at the price of $         per share
(the “Exercise Price”). A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached to this Agreement. Capitalized
terms used herein which are not defined in this Agreement shall have the
meanings ascribed to such terms in the Plan.

This Option shall be exercisable only during the period (the “Exercise Period”)
commencing on the date(s) set forth in Section 2 below, and ending at 5:00 p.m.,
Pacific time, on the date 10 years after the Grant Date, such later time and
date being hereinafter referred to as the “Expiration Date,” subject to earlier
vesting and/or earlier expiration pursuant to Sections 5 and 7 below.

2. Method of Exercise of This Option. This Option may be exercised during the
Exercise Period with respect to not more than the cumulative number of Option
Shares set forth below on or after the date(s) indicated, by giving written
notice to the Corporation as hereinafter provided specifying the number of
Option Shares to be purchased.

 

Cumulative Number of Option Shares Exercisable

   Date

25,000

   August 22, 2013

50,000

   August 22, 2014

75,000

   August 22, 2015

The notice of exercise of this Option shall be in the form prescribed by the
Committee and directed to the address set forth in Section 10 below. The date of
exercise is the date on which such notice is received by the Corporation. Such
notice shall be accompanied by payment in full of the aggregate Exercise Price
for the Option Shares to be purchased upon such exercise. Payment shall be made
(i) in cash or its equivalent, (ii) by tendering previously acquired shares of
Common Stock having an aggregate Fair Market Value at the time of exercise equal
to the aggregate Exercise Price or (iii) by a combination of (i) and (ii). In
addition, the Corporation may establish a cashless exercise program in
accordance with applicable laws and regulations. Promptly after such payment,
subject to Section 3 below, the Corporation shall issue and deliver to the
Optionee or other person exercising this Option a certificate or certificates
representing the shares of Common Stock so purchased, registered in the name of
the Optionee (or such other person), or, upon request, in the name of the
Optionee (or such other person) and in the name of another in such form of joint
ownership as requested by the Optionee (or such other person) pursuant to
applicable state law. In lieu of issuing a certificate or certificates
representing the shares of Common Stock so purchased, the Corporation may cause
such shares to be credited to a book entry account maintained by the Corporation
(or its transfer agent or other designee) for the benefit of the Optionee or
other person exercising this Option, including any joint owner as provided in
the immediately preceding sentence.



--------------------------------------------------------------------------------

3. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee or any other person to whom such shares are
to be delivered, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”), or any other Federal, state or local securities
law or regulation. In requesting any such representation, it may be provided
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act or other securities law or regulation.
The Corporation shall not be required to deliver any shares upon exercise of
this Option prior to (i) the admission of such shares to listing on any stock
exchange or system on which the shares of Common Stock may then be listed and
(ii) the completion of such registration or other qualification of such shares
under any state or Federal law, rule or regulation, as the Committee shall
determine to be necessary or advisable.

4. Nontransferability of This Option. This Option may not be sold, transferred,
pledged assigned or otherwise alienated or hypothecated, other than: (i) upon
the Optionee’s death, to the person designated as the Optionee’s Beneficiary or,
if no Beneficiary has been properly designated by the Optionee, by will or by
the laws of descent and distribution, (ii) pursuant to a Qualified Domestic
Relations Order or (iii) by gift to any member of the Optionee’s immediate
family or to a trust for the benefit of one or more of the Optionee’s immediate
family members. During the lifetime of the Optionee, this Option shall be
exercisable only by the Optionee or a person acting with the legal authority of
the Optionee unless it has been transferred as permitted hereby, in which case
it shall be exercisable only by such transferee. For the purpose of this
Section 4, an Optionee’s “immediate family” shall mean the Optionee’s spouse,
children and grandchildren.

In the event this Option is transferred as permitted by this Section 4, the
person to whom this Option has been transferred may exercise this Option to the
extent this Option would have been exercisable by the Optionee if the Option
were not so transferred. The provisions of this Option shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto, the successors
and assigns of the Corporation and any person acting with the legal authority of
the Optionee or to whom this Option is transferred in accordance with this
Section 4.

5. Termination of Service; Expiration. The exercisability of this Option
following a termination of the service of the Optionee shall be as and to the
extent provided in Sections 6.8 and 6.9 of the Plan, subject to acceleration of
vesting under Section 10(b) of the Employment Agreement, if applicable under the
circumstances of the termination of the Optionee’s service. In no event shall
this Option be exercisable following the Expiration Date.

6. Adjustments for Changes in Capitalization of the Corporation. In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, share combination or other change in the
corporate structure of the Corporation affecting the shares of the Corporation’s
Common Stock, such adjustment shall be made in the number and class of shares
covered by this Option and Exercise Price of this Option as shall be determined
to be appropriate and equitable by the Committee to prevent dilution or
enlargement of rights; and provided that the number of shares subject to this
Option shall always be a whole number.

7. Effect of Change in Control. If a Change in Control shall occur, this Option
shall (to the extent it is not then so exercisable) become exercisable in full
and remain so exercisable for the remainder of its term, subject to Sections 6.8
and 6.9 of the Plan. Notwithstanding the foregoing this Option shall not become
exercisable to the extent that it has previously been exercised or otherwise
terminated.

8. Stockholder Rights Not Granted by This Option. The Optionee is not entitled
by virtue hereof to any rights of a stockholder of the Corporation or to notice
of meetings of stockholders or to notice of any other proceedings of the
Corporation.



--------------------------------------------------------------------------------

9. Withholding Tax. The Corporation shall have the power and the right to deduct
or withhold, or require the Optionee to remit to the Corporation, an amount
sufficient to satisfy Federal, state and local taxes (including the Optionee’s
FICA obligation) required by law to be withheld with respect to this Option.

10. Notices. All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of First PacTrust Bancorp, Inc., 18500
Von Karman Avenue, Suite 1100, Irvine, California 92612. Any notices hereunder
to the Optionee shall be delivered personally or mailed to the Optionee’s
address noted below. Such addresses for the service of notices may be changed at
any time provided written notice of the change is furnished in advance to the
Corporation or to the Optionee, as the case may be.

11. Plan and Plan Interpretations as Controlling. This Option and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be final and
conclusive upon the Optionee or the Optionee’s legal representatives with regard
to any question arising hereunder or under the Plan.

12. Optionee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Corporation or any Subsidiary to terminate the
Optionee’s employment or service at any time, nor confer upon the Optionee any
right to continue in the employ or service of the Corporation or any Subsidiary.

13. Optionee Acceptance. The Optionee shall signify his acceptance of the terms
and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Corporation at the address set forth in
Section 10 above.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  FIRST PACTRUST BANCORP, INC. By:  

/s/ Steven Sugarman

  ACCEPTED:  

/s/ John C. Grosvenor

  John C. Grosvenor  

 

  (Street Address)  

 

  (City, State and Zip Code)